         Case 3:19-cv-01123-SB         Document 18      Filed 08/26/19    Page 1 of 2




Nancy M. Erfle, OSB No. 902570
nerfle@grsm.com
Direct Dial: (503) 382-3852
Sean Stokes, OSB No. 191868
stokes@grsm.com
Direct Dial: (503) 382-3892

GORDON REES SCULLY MANSUKHANI, LLP
121 SW Morrison Street, Suite 1575
Portland, OR 97204
Facsimile: (503) 616-3600

Attorneys for Defendants




                      IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION



SCOTT GILMORE, a consumer residing in Oregon,                        Case No. 3:19 v 01123-SB
individually and on behalf of all others situated,

                             Plaintiffs,
                                                                STIPULATED MOTION TO
       vs.                                                           EXTEND DEADLINE

MONSANTO COMPANY, a foreign corporation;
BAYER CORPORATION, a foreign corporation,
BAYER AG, a foreign corporation; and DOES 1
through 100, inclusive,

                             Defendants.

-BR
       COMES NOW Defendants Monsanto Company, Bayer Corporation and Bayer AG

(“Defendants) and bring this Stipulated Motion to Extend Deadline to respond to Plaintiff’s

Complaint.




 Page 1 of 2 – STIPULATED MOTION TO                    Gordon Rees Scully
 EXTEND DEADLINE                                       Mansukhani, LLP
                                                       121 SW Morrison Street, Suite 1575
                                                       Portland, OR 97204
                                                       Facsimile: (503) 616-3600
            Case 3:19-cv-01123-SB        Document 18       Filed 08/26/19      Page 2 of 2




                                     LCR 7(b)(2) Certification

       The Parties conferred on the underlying stipulated motion prior to filing and agreed to the

content herein.

                                               Motion

       Pursuant to FRCP 6(b) and LCR 7(b)(2), Defendants respectfully move this Court for an

order extending time in which to file its response to Plaintiffs’ Complaint to October 25, 2019.

Plaintiffs’ counsel stipulates to this extension.

       The parties submit this motion in good faith. It is the parties’ first request for an extension,

it will not unduly burden either party, and it is not done with the intent to delay the litigation of

the case.

       Accordingly, for the foregoing reasons, Defendants respectfully request this Court to grant

its motion for extension of time.


 Dated: August 26, 2019.                       GORDON REES SCULLY MANSUKHANI, LLP


                                              By: /s Nancy M. Erfle
                                                   Nancy M. Erfle, OSB No. 902570
                                                   nerfle@grsm.com
                                                   Direct Dial: (503) 382-3852
                                                   Sean Stokes, OSB No. 191868
                                                   stokes@grsm.com
                                                   Direct Dial: (503) 382-3892

                                                    Attorneys for Defendants




 Page 2 of 2 – STIPULATED MOTION TO                       Gordon Rees Scully
 EXTEND DEADLINE                                          Mansukhani, LLP
                                                          121 SW Morrison Street, Suite 1575
                                                          Portland, OR 97204
                                                          Facsimile: (503) 616-3600
